Citation Nr: 1207910	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-19 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to March 1979.

This matter comes before the Board of Veterans' Appeals ("Board") from a March 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Los Angeles, California, which denied the Veteran's claim of entitlement to service connection for a nervous breakdown.  Immediately after receiving the letter from the RO notifying him of the decision to deny his claim (and well within the period to appeal the denial of the claim), on March 29, 2007, the Veteran submitted a claim of entitlement to service connection for depression.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims ("Court") has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issue on appeal has been recharacterized generally to include entitlement to service connection for an acquired psychiatric disorder.

In June 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Los Angeles RO.  A transcript of the hearing has been associated with the Veteran's claims folder.

The Board has previously considered this appeal.  In a December 2010 decision, the Board denied the Veteran's service connection claim.  The Veteran subsequently appealed the Board's decision to the Court.  In October 2011, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate the Board decision and remand the case for further development and readjudication.  In October 2011, the Court granted the parties' Joint Motion, vacated the Board's December 2010 decision, and remanded the case to the Board for compliance with the directives specified in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he acquired a psychiatric disorder during military service or, alternatively, that a pre-existing psychiatric disorder was aggravated during service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This includes the duty to assist the claimant in obtaining evidence.  It also includes a heightened duty to assist in obtaining records in the possession of VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); see also Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009) (noting that "a significant part of the VA's duty to assist is its obligation to make reasonable efforts to obtain relevant records.").   

In the aforementioned Joint Motion, the parties agreed that the Board erred by failing to obtain all of the Veteran's VA records concerning his psychiatric treatment, in particular, various record of "biopsychosocial" evaluations from August and September 2006.  The possibility that such records could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of those records.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  As such, the Board finds that an attempt to obtain these records must be made.

Finally, the Board notes that, although the Veteran was provided with VCAA notice concerning how to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder on a direct basis prior to the initial adjudication of his claim, it does not appear that he was provided with notice concerning how to substantiate a claim of entitlement to service connection based on aggravation of an already pre-existing disorder by service.  Accordingly, the Veteran should be provided with an updated VCAA notice letter and given an opportunity to reply.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a VCAA notice letter informing him of that it will be making another attempt to obtain all of his relevant VA treatment records in order to assist him in substantiating his claim.  This letter should also provide the Veteran with the requirements for substantiating a claim of entitlement to service connection based on a pre-existing disorder claimed to have been aggravated by service.  The Veteran should specifically be advised that he is free to submit any additional evidence that he wishes to be considered as part of his claim and must be provided with a reasonable period of time to respond.

2.  The RO/AMC should obtain all VA treatment records pertaining to the Veteran's treatment for his acquired psychiatric disorder prior to October 17, 2006, as well as any updated treatment records from October 2007 to the present.  Specifically, an attempt should be made to obtain VA "biopsychosocial" records for August 28, 2006, September 12, 2006, and September 14, 2006 (referenced in an October 20, 2006 Behavioral Health Assessment), as well as treatment records from the Veteran's Domiciliary Residential Rehabilitation program.  

3.  If these records cannot be located, a letter should be sent notifying the Veteran and informing him of the efforts undertaken to obtain such records and advising him that he is welcome to submit any VA treatment records he may have in his possession. 

4.  Thereafter, the RO/AMC should insure that the requested development has been completed.  It should then conduct whatever additional development is indicated and readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

